Senior Judge STRICKLAND,
concurring:
I concur in the majority opinion and write separately only to set the record straight with respect to the allegations contained in former Senior Judge Mitchell’s affidavit that I may have previously formed a conviction that would cause my disqualification in this case. Having never seen Lieutenant Colonel Rubens’ fitness reports as a judge on this Court until they were sought to be attached to the record by the Government, I can confidently state that I neither *918had nor expressed an abiding conviction that Lieutenant Colonel Rubens had been “screwed” by these reports. What I may well have expressed to former Senior Judge Mitchell was my belief that Lieutenant Colonel Rubens, himself, perceived that he had somehow been harmed as a result of his service as a judge on this Court. Since I have no preconceived convictions concerning any aspect of this case, I conclude that there are no grounds for recusing myself from participation.